Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 07/18/2019 in which the claims 1-14 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 07/18/2019, 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4. 	The disclosure is objected to because of the following informalities: 
 	At Para[0206] reference is made to Fig. 31 and reference characters R31, I21, I22, O21, O22, however no reference characters R31, I21, I22, O21, O22 exists in Fig. 31. Appropriate correction should be made to Fig. 33.
 	At Para[0294], reference is made to Fig. 66, however no such figure exists. Appropriate correction should be made to Fig. 45.

Claim Objections
5. 	Claims 1, 4, 13-14 objected to because of the following informalities:  
 	Claims 1, 14, 13, 14 contains the clauses “reflected by an imaging target to detect” as well as “ to measure a distance to the imaging object”, however it is not clear whether the  “imaging target” and  “imaging object” expressions are defining the same or different technical concepts. Appropriate correction is required.

Claim Rejections - 35 USC § 112
6. 	 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Independent claims 1, 4, 13, 14 are vague since essential features are missing. Claims define “a first delay amount”, “a second delay amount” as well as “a first timing” and “a second timing”,  however the claims do not explicitly define the technical relationships between a first delay amount, a second delay amount, a first timing and a second timing.
 	 
Claim Interpretation
8. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
 “a light reception section configured to receive light...” in claims 1, 4 , 13 
“a measurement section configured to measure...” in claims 1, 4 , 13
“a control section  configured to apply...” in claims 1, 4, 13 
“a generation circuit configured to generate...” in claim 8.
“a first delay circuit configured to perform a delay ...”,  a second delay circuit configured to perform...” in claim 11
“an error arithmetic operation section configured to calculate an error …”, in claim 12.
“a control section  configured to control…” in claim 14.
11. 	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	Corresponding structure is found in para[0165] - [0167] & Fig. 27 for light reception section, Para[0230] & Fig. 39 for measurement section, control section, generation circuit. Para[0213] & Fig. 35 for first delay circuit, Para[0250] & Fig. 41 for error arithmetic operation.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
Claim Rejections - 35 USC § 103
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15. 	 Claim 1-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Guo et al. (US 2016/0061941 A1) (IDS provided 02/04/2021) in view of Korekado et al. (US 2013/0278917 A1). (IDS provided 07/18/2019).

 	Regarding claim 1,  Guo discloses a sensor chip (Para[0022] & Fig. 2 chip 240), comprising: a light reception section configured to receive light projected from a light source and reflected by an imaging target to detect, for each given detection period, a reception light amount of the reflected light within the given period (para[022]- [0023] & Fig. 2 teaches light source 202 and optical signal of the reflected light pulses 208 incident on time of flight pixel cell array 212); a measurement section configured to measure a distance to the imaging object based on the reception light amount (para[0034] & Fig. 2 teaches function logic 238 may determine the time of flight and distance information for each pixel cell); and a control section  configured to apply at least one of a first delay amount  (para[0025] & Fig. 2 teaches programmable pixel delay line circuit 220) or a second delay amount (para[0025] & Fig. 2 teaches programmable delay line circuits 218, Para[0022]- [0026] & Fig. 2, 3 teaches programmable light source delay line circuit 218, 220 is coupled to generate the light source modulation signal 214, 22 by delaying the reference modulation signal 224 according to a light source programming signal 226, 220 which is coupled to be received from control circuit 216), whose resolutions relating to control are different from each other (para[0039] - [0041] & Figs. 2,3  teaches provide fine resolution synchronization of the light pulses 204 emitted from the light source 202 with the pulses of the pixel modulation 222, para[0049] – [0051] & Fig. 5 teaches process block 574 shows that the delay in the pixel modulation signal  is then varied to perform a coarse resolution sweep through a coarse range of the coarse resolution portion of the pixel programming signal, and  Process block 578 shows that the delay in the pixel modulation signal is then varied to perform a fine resolution sweep through a fine range of the fine resolution portion of the pixel programming signal, the coarse and fine resolution portions of the pixel programming signal are calibrated to values at which the most charge was observed during the coarse and fine calibration sweeps in accordance).   
 	Guo does not explicitly disclose to control of a first timing  at which the light reception section is to detect the reception light amount thereby to control a relative time difference between the first timing and a second timing at which the light source is to project light with a resolution finer than the resolutions of the first delay amount and the second delay amount in response to the first delay amount and the second delay amount. However Korekado discloses to control of a first timing  at which the light reception section is to detect the reception light amount thereby to control a relative time difference between the first timing and a second timing at which the light source is to project light with a resolution finer than the resolutions of the first delay amount and the second delay amount in response to the first delay amount and the second delay amount (Figs. 33-34 & Para[0238]- [0241] teaches  light emission side timing correction unit 36A is arranged between the sequencer 30 and the light emitter driver 32, and supplies to the light emitter driver 32 the light emission timing adjustment signal Pe3 which is delay-controlled on the basis of the light emission reference signal Pe2, so that the phase difference between the light emission reference signal Pe2 from the sequencer 30 and the light emission timing signal Pe4 from the light emitter driver 32 is always kept constant. Thus, a control is carried out such that the delay difference of the light emission timing signal Pe4 with respect to the light emission reference signal Pe2 is continuously kept constant without being influenced by the surrounding environment., the light reception side timing correction unit 36B is arranged between the sequencer 30 and the light receiver driver 34, and supplies to the light emitter driver 32 the light reception timing adjustment signal Pr3 which is delay-controlled on the basis of the light reception reference signal Pr2, so that the phase difference between the light reception reference signal Pr2 from the sequencer 30 and the light reception timing signal Pr4 from the light receiver driver 34 is always kept constant. Thus, a control is carried out such that the delay difference of the light reception timing signal Pr4 with respect to the light reception reference signal Pr2 is continuously kept constant without being influenced by the surrounding environment. As a result, the light emission timing signal Pe4 and the light reception timing signal Pr4 are compensated so as not to be influenced by the surrounding environment, Claims 23, 27 timing correction unit that carries out adjustment of a delay time based on a transition timing of the reference clock signal, and at a time resolution that is higher than the time resolution of the reference clock signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use  the time of flight imaging system for image sensors having control unit that receives pixel information from time of flight pixel array and varies pixel programming signal of Guo with a sequencer regulates the light emission timing of a light emission unit and a light reception timing of a light receiving unit of Korekado in order to provide a system in which the timing correction control logic circuit and a delay time regulation performs economical and precious synchronous process for handling the speed of light. 
	Regarding claim 2, Korekado further discloses the sensor chip, wherein the control section controls the time difference by- 161 - controlling the first delay amount to be applied to the control of the first timing in response to the second delay amount applied to the control of the second timing (para[0234]-  [0239] & Fig. 33 teaches  the light emission side timing correction unit 36A is arranged between the sequencer 30 and the light emitter driver 32, and supplies to the light emitter driver 32 the light emission timing adjustment signal Pe3 which is delay-controlled on the basis of the light emission reference signal Pe2, so that the phase difference between the light emission reference signal Pe2 from the sequencer 30 and the light emission timing signal Pe4 from the light emitter driver 32 is always kept constant. Thus, a control is carried out such that the delay difference of the light emission timing signal Pe4 with respect to the light emission reference signal Pe2 is continuously kept constant without being influenced by the surrounding environment, the light reception side timing correction unit 36B is arranged between the sequencer 30 and the light receiver driver 34, and supplies to the light emitter driver 32 the light reception timing adjustment signal Pr3 which is delay-controlled on the basis of the light reception reference signal Pr2, so that the phase difference between the light reception reference signal Pr2 from the sequencer 30 and the light reception timing signal Pr4 from the light receiver driver 34 is always kept constant. Thus, a control is carried out such that the delay difference of the light reception timing signal Pr4 with respect to the light reception reference signal Pr2 is continuously kept constant).  Motivation to combine as indicated in claim 1.

 	Regarding claim 3, Korekado further discloses the sensor chip, wherein the control section controls the time difference by controlling the first delay amount and the second delay amount to be applied to the control of the first timing (Para[0241] teaches the light reception side timing correction unit 36B sets (or resets), in a fourth delay time control circuit 112 (which corresponds to the second delay time control circuit 46) thereof, an offset time Toffset based on a second offset adjusting signal S5 (which corresponds to the offset adjusting signal S2), whereby the light reception reference signal Pr2 is delayed by the set offset time Toffset, and is output therefrom as a second offset signal Pr5. In addition, in the case that the light reception timing signal Pr4 increases due to the influence of the surrounding environment by a time change beyond the offset time Toffset, a phase difference Tchange of the time change is detected in a second timing correction phase comparator 114, and the phase comparison result is output as a second phase comparison result S4, which is input to a second timing correction control logic circuit 116). Motivation to combine as indicated in claim 1.

 	Regarding claim 4, Guo discloses an electronic equipment (Para[0022] –[0042] & Figs. 2, 3 teaches time of flight imaging system 200)), comprising: a light source (para[0022] & Fig. 2 teaches light emitting unit 202); a light reception section configured  to receive light projected from the light source and reflected by an imaging target to detect, for each given detection period, a reception light amount of the reflected light within the given period (para[0023] & Fig. 2 teaches optical signal of the reflected light pulses 208 incident on time of flight pixel cell array 212); a measurement section configured to measure a distance to the imaging object based on the reception light amount (para[0034]& Fig. 2 teaches  function logic 238 may determine the time of flight and distance information for each pixel cell); and a control section configured to apply each of a first delay amount (para[0025] & Fig. 2 teaches programmable pixel delay line circuit 220) and a second delay amount (para[0025] & Fig. 2 teaches programmable delay line circuits 218, Para[0026] teaches programmable light source delay line circuit 218 is coupled to generate the light source modulation signal 214 by delaying the reference modulation signal 224 according to a light source programming signal 226), whose resolutions relating to control are different from each other (para[0039] - [0041] & Figs. 2,3  teaches provide fine resolution synchronization of the light pulses 204 emitted from the light source 202 with the pulses of the pixel modulation 222, para[0049] – [0051] & Fig. 5 teaches process block 574 shows that the delay in the pixel modulation signal  is then varied to perform a coarse resolution sweep through a coarse range of the coarse resolution portion of the pixel programming signal, and  Process block 578 shows that the delay in the pixel modulation signal is then varied to perform a fine resolution sweep through a fine range of the fine resolution portion of the pixel programming signal, the coarse and fine resolution portions of the pixel programming signal are calibrated to values at which the most charge was observed during the coarse and fine calibration sweeps in accordance).   
  	Guo discloses to control of one of a first timing at which the light reception section is to detect the reception light amount and a second timing at which the light source is to project - 162 - light thereby to control a relative time difference between the first timing and the second timing  with a resolution finer than the resolutions of the first delay amount and the second delay amount. However Korekado disclose to control of one of a first timing at which the light reception section is to detect the reception light amount and a second timing at which the light source is to project - 162 - light thereby to control a relative time difference between the first timing and the second timing  with a resolution finer than the resolutions of the first delay amount and the second delay amount (Figs. 33-34 & Para[0238]- [0241] teaches  light emission side timing correction unit 36A is arranged between the sequencer 30 and the light emitter driver 32, and supplies to the light emitter driver 32 the light emission timing adjustment signal Pe3 which is delay-controlled on the basis of the light emission reference signal Pe2, so that the phase difference between the light emission reference signal Pe2 from the sequencer 30 and the light emission timing signal Pe4 from the light emitter driver 32 is always kept constant. Thus, a control is carried out such that the delay difference of the light emission timing signal Pe4 with respect to the light emission reference signal Pe2 is continuously kept constant without being influenced by the surrounding environment., the light reception side timing correction unit 36B is arranged between the sequencer 30 and the light receiver driver 34, and supplies to the light emitter driver 32 the light reception timing adjustment signal Pr3 which is delay-controlled on the basis of the light reception reference signal Pr2, so that the phase difference between the light reception reference signal Pr2 from the sequencer 30 and the light reception timing signal Pr4 from the light receiver driver 34 is always kept constant. Thus, a control is carried out such that the delay difference of the light reception timing signal Pr4 with respect to the light reception reference signal Pr2 is continuously kept constant without being influenced by the surrounding environment. As a result, the light emission timing signal Pe4 and the light reception timing signal Pr4 are compensated so as not to be influenced by the surrounding environment). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use  the time of flight imaging system for image sensors having control unit that receives pixel information from time of flight pixel array and varies pixel programming signal of Guo with a sequencer regulates the light emission timing of a light emission unit and a light reception timing of a light receiving unit of Korekado in order to provide a system in which the timing correction control logic circuit and a delay time regulation performs economical and precious synchronous process for handling the speed of light. 

 	Regarding claim 5, Korekado further discloses the electronic equipment, wherein the control section applies one of the first delay amount and the second delay amount to the control of the first timing and applies the other to the control of the second timing thereby to control the time difference (para[0234]-  [0239] & Fig. 33 teaches  the light emission side timing correction unit 36A is arranged between the sequencer 30 and the light emitter driver 32, and supplies to the light emitter driver 32 the light emission timing adjustment signal Pe3 which is delay-controlled on the basis of the light emission reference signal Pe2, so that the phase difference between the light emission reference signal Pe2 from the sequencer 30 and the light emission timing signal Pe4 from the light emitter driver 32 is always kept constant. Thus, a control is carried out such that the delay difference of the light emission timing signal Pe4 with respect to the light emission reference signal Pe2 is continuously kept constant without being influenced by the surrounding environment, the light reception side timing correction unit 36B is arranged between the sequencer 30 and the light receiver driver 34, and supplies to the light emitter driver 32 the light reception timing adjustment signal Pr3 which is delay-controlled on the basis of the light reception reference signal Pr2, so that the phase difference between the light reception reference signal Pr2 from the sequencer 30 and the light reception timing signal Pr4 from the light receiver driver 34 is always kept constant. Thus, a control is carried out such that the delay difference of the light reception timing signal Pr4 with respect to the light reception reference signal Pr2 is continuously kept constant). Motivation to combine as indicated in claim 1.

 	Regarding claim 6, Korekado further discloses the electronic equipment, wherein the control section applies both of the first delay amount and the second delay amount to one of the control of the first timing and the control of the second timing to control the time difference (para[0234]-  [0239] & Fig. 33 teaches  the light emission side timing correction unit 36A is arranged between the sequencer 30 and the light emitter driver 32, and supplies to the light emitter driver 32 the light emission timing adjustment signal Pe3 which is delay-controlled on the basis of the light emission reference signal Pe2, so that the phase difference between the light emission reference signal Pe2 from the sequencer 30 and the light emission timing signal Pe4 from the light emitter driver 32 is always kept constant. Thus, a control is carried out such that the delay difference of the light emission timing signal Pe4 with respect to the light emission reference signal Pe2 is continuously kept constant without being influenced by the surrounding environment, the light reception side timing correction unit 36B is arranged between the sequencer 30 and the light receiver driver 34, and supplies to the light emitter driver 32 the light reception timing adjustment signal Pr3 which is delay-controlled on the basis of the light reception reference signal Pr2, so that the phase difference between the light reception reference signal Pr2 from the sequencer 30 and the light reception timing signal Pr4 from the light receiver driver 34 is always kept constant. Thus, a control is carried out such that the delay difference of the light reception timing signal Pr4 with respect to the light reception reference signal Pr2 is continuously kept constant). Motivation to combine as indicated in claim 1.

 	Regarding claim 7, Korekado further discloses the electronic equipment, wherein the control section controls the first delay amount and the second delay amount individually to control the time difference (para[0206] & Fig. 24 & Claim 1 the timing correction control logic circuit 50 correctively controls the first delay time control circuit 44, second delay time control circuit 46, para[0241] & Fig. 34 teaches the light reception side timing correction unit 36B sets (or resets), in a fourth delay time control circuit 112 (which corresponds to the second delay time control circuit 46).  Motivation to combine as indicated in claim 1.

 	Regarding claim 8, Korekado further discloses the electronic equipment, further comprising: a generation circuit configured to generate a first driving signal and a second driving signal, wherein the light reception section is driven based on the first driving signal, and the light source is driven based on the second driving signal  (para[0235] – [0246] & Figs. 33, 34, 35 light emitter driver 32 controls driving of the light emitter 16 based on the light emission timing adjustment signal Pe3 from the light emission side timing correction unit 36A,  light receiver driver 34 controls driving of the light receiver 20 based on a light reception timing adjustment signal Pr3 from a light reception side timing correction unit 36B). Motivation to combine as indicated in claim 1.

 	Regarding claim 9, Korekado further discloses the electronic equipment, wherein the control section controls the time difference by delaying the generated first driving signal or second driving signal based on the first delay amount and the second delay amount (para[0236]- [0242] & Figs. 1, 33-35 teaches the light reception side timing correction unit 36B sets (or resets), in a fourth delay time control circuit 112 (which corresponds to the second delay time control circuit 46) thereof, an offset time Toffset based on a second offset adjusting signal S5 (which corresponds to the offset adjusting signal S2), whereby the light reception reference signal Pr2 is delayed by the set offset time Toffset, and is output therefrom as a second offset signal Pr5, the third delay time control circuit 110 adjusts the timing of the light reception reference signal Pr2 so that the light reception reference signal Pr2 is shortened by the aforementioned phase difference  Tchange, and then outputs the same to the light receiver driver 34 as the light reception timing adjustment signal Pr3).  Motivation to combine as indicated in claim 1.
 	Regarding claim 10, Korekado further discloses the electronic equipment, wherein the generation circuit generates the first driving signal and the second driving signal in response to the first delay amount and the second delay amount, and the driving of the light source and the light reception section is controlled based on the generated first driving signal and second driving signal thereby to control the time difference (para[0235] –[0246] & Figs. 33, 34, 35 light emitter driver 32 controls driving of the light emitter 16 based on the light emission timing adjustment signal Pe3 from the light emission side timing correction unit 36A,  light receiver driver 34 controls driving of the light receiver 20 based on a light reception timing adjustment signal Pr3 from a light reception side timing correction unit 36B). Motivation to combine as indicated in claim 1.

 	Regarding claim 11, Guo further discloses the electronic equipment, wherein the control section includes a first delay circuit configured to perform a delay for an input signal in accordance with the first delay amount, and a second delay circuit configured to perform a delay for the input signal in accordance with the second delay amount (Figs. 2, 5), and the first delay circuit and the second delay circuit are different in at least one of an additional capacitance of delay elements provided in each of the first delay circuit and the second delay circuit, a load resistance of the delay elements, a connection stage number of the delay elements or a size of a transistor applied to the delay elements (Para[0042] & Fig. 3 teaches intermediate stage delay circuits may also be included and maybe implemented with cascaded inverter circuits having capacitive outputs).  
 	Regarding claim 13, Guo discloses an apparatus Para[0022] –[0042] & Figs. 2, 3 teaches time of flight imaging system 200), comprising: a light source (para[0022] & Fig. 2 teaches light emitting unit 202); a light reception section configured to receive light projected from the light source and reflected by an imaging target to detect, for each given detection period, a reception light amount of the reflected light within the given period (para[0023] & Fig. 2 teaches optical signal of the reflected light pulses 208 incident on time of flight pixel cell array 212); a measurement section configured to measure a distance to the imaging object based on the reception light amount (para[0034] & Fig. 2 teaches  function logic 238 may determine the time of flight and distance information for each pixel cell); and a control section configured to apply each of a first delay amount and a second delay amount (Para[0022]- [0026] & Fig. 2, 3 teaches programmable light source delay line circuit 218, 220 is coupled to generate the light source modulation signal 214, 22 by delaying the reference modulation signal 224 according to a light source programming signal 226, 220 which is coupled to be received from control circuit 216), whose resolutions relating to control are different from each other (para[0039] - [0041] & Figs. 2,3  teaches provide fine resolution synchronization of the light pulses 204 emitted from the light source 202 with the pulses of the pixel modulation 222, para[0049] – [0051] & Fig. 5 teaches process block 574 shows that the delay in the pixel modulation signal  is then varied to perform a coarse resolution sweep through a coarse range of the coarse resolution portion of the pixel programming signal, and  Process block 578 shows that the delay in the pixel modulation signal is then varied to perform a fine resolution sweep through a fine range of the fine resolution portion of the pixel programming signal, the coarse and fine resolution portions of the pixel programming signal are calibrated to values at which the most charge was observed during the coarse and fine calibration sweeps in accordance).  
 	Guo does not explicitly disclose to control of one of a first timing at which the light reception section is to detect the reception light amount and a second timing at which the light source is to project light thereby to control a relative time difference between the first timing and the second timing with a resolution finer than the resolutions of the first delay amount and the second delay amount. However Korekado disclose to control of one of a first timing at which the light reception section is to detect the reception light amount and a second timing at which the light source is to project - 162 - light thereby to control a relative time difference between the first timing and the second timing  with a resolution finer than the resolutions of the first delay amount and the second delay amount Figs. 33-34 & Para[0238]- [0241] teaches  light emission side timing correction unit 36A is arranged between the sequencer 30 and the light emitter driver 32, and supplies to the light emitter driver 32 the light emission timing adjustment signal Pe3 which is delay-controlled on the basis of the light emission reference signal Pe2, so that the phase difference between the light emission reference signal Pe2 from the sequencer 30 and the light emission timing signal Pe4 from the light emitter driver 32 is always kept constant. Thus, a control is carried out such that the delay difference of the light emission timing signal Pe4 with respect to the light emission reference signal Pe2 is continuously kept constant without being influenced by the surrounding environment., the light reception side timing correction unit 36B is arranged between the sequencer 30 and the light receiver driver 34, and supplies to the light emitter driver 32 the light reception timing adjustment signal Pr3 which is delay-controlled on the basis of the light reception reference signal Pr2, so that the phase difference between the light reception reference signal Pr2 from the sequencer 30 and the light reception timing signal Pr4 from the light receiver driver 34 is always kept constant. Thus, a control is carried out such that the delay difference of the light reception timing signal Pr4 with respect to the light reception reference signal Pr2 is continuously kept constant without being influenced by the surrounding environment. As a result, the light emission timing signal Pe4 and the light reception timing signal Pr4 are compensated so as not to be influenced by the surrounding environment). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use  the time of flight imaging system for image sensors having control unit that receives pixel information from time of flight pixel array and varies pixel programming signal of Guo with a sequencer regulates the light emission timing of a light emission unit and a light reception timing of a light receiving unit of Korekado in order to provide a system in which the timing correction control logic circuit and a delay time regulation performs economical and precious synchronous process for handling the speed of light. 

 	Regarding claim 14, Guo discloses an apparatus (Para[0022] –[0042] & Figs. 2, 3 teaches time of flight imaging system 200), comprising:  - 166 - a control section configured to control operation of each of a light source and a light reception section configured to receive light projected from the light source and reflected by an imaging target to detect, for each given detection period (Para[0022]- [0026] & Fig. 2 teaches programmable light source delay line circuit 218, 220 is coupled to generate the light source modulation signal 214, 222 by delaying the reference modulation signal 224 according to a light source programming signal 226, 220 which is coupled to be received from control circuit 216), a reception light amount of the reflected light within the given period (para[0023] & Fig. 2 teaches optical signal of the reflected light pulses 208 incident on time of flight pixel cell array 212), wherein the control section applies each of a first delay amount and a second delay amount (para[0025] & Fig. 2 teaches programmable pixel delay line circuit 220), whose resolutions relating to control are different from each other (para[0039] - [0041] & Figs. 2,3  teaches provide fine resolution synchronization of the light pulses 204 emitted from the light source 202 with the pulses of the pixel modulation 222, para[0049] – [0051] & Fig. 5 teaches process block 574 shows that the delay in the pixel modulation signal  is then varied to perform a coarse resolution sweep through a coarse range of the coarse resolution portion of the pixel programming signal, and  Process block 578 shows that the delay in the pixel modulation signal is then varied to perform a fine resolution sweep through a fine range of the fine resolution portion of the pixel programming signal, the coarse and fine resolution portions of the pixel programming signal are calibrated to values at which the most charge was observed during the coarse and fine calibration sweeps in accordance), and a distance to the imaging object is measured based on the reception light amount (para[0034]& Fig. 2 teaches  function logic 238 may determine the time of flight and distance information for each pixel cell).
 	Guo does not explicitly disclose to control of one of a first timing at which the light reception section is to detect the reception light amount and a second timing at which the light source is to project light thereby to control a relative time difference between the first timing and the second timing with a resolution finer than the resolutions of the first delay amount and the second delay amount. However Korekado disclose to control of one of a first timing at which the light reception section is to detect the reception light amount and a second timing at which the light source is to project - 162 - light thereby to control a relative time difference between the first timing and the second timing  with a resolution finer than the resolutions of the first delay amount and the second delay amount Figs. 33-34 & Para[0238]- [0241] teaches  light emission side timing correction unit 36A is arranged between the sequencer 30 and the light emitter driver 32, and supplies to the light emitter driver 32 the light emission timing adjustment signal Pe3 which is delay-controlled on the basis of the light emission reference signal Pe2, so that the phase difference between the light emission reference signal Pe2 from the sequencer 30 and the light emission timing signal Pe4 from the light emitter driver 32 is always kept constant. Thus, a control is carried out such that the delay difference of the light emission timing signal Pe4 with respect to the light emission reference signal Pe2 is continuously kept constant without being influenced by the surrounding environment., the light reception side timing correction unit 36B is arranged between the sequencer 30 and the light receiver driver 34, and supplies to the light emitter driver 32 the light reception timing adjustment signal Pr3 which is delay-controlled on the basis of the light reception reference signal Pr2, so that the phase difference between the light reception reference signal Pr2 from the sequencer 30 and the light reception timing signal Pr4 from the light receiver driver 34 is always kept constant. Thus, a control is carried out such that the delay difference of the light reception timing signal Pr4 with respect to the light reception reference signal Pr2 is continuously kept constant without being influenced by the surrounding environment. As a result, the light emission timing signal Pe4 and the light reception timing signal Pr4 are compensated so as not to be influenced by the surrounding environment). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use  the time of flight imaging system for image sensors having control unit that receives pixel information from time of flight pixel array and varies pixel programming signal of Guo with a sequencer regulates the light emission timing of a light emission unit and a light reception timing of a light receiving unit of Korekado in order to provide a system in which the timing correction control logic circuit and a delay time regulation performs economical and precious synchronous process for handling the speed of light. 

19. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2016/0061941 A1) (IDS provided 02/04/2021) in view of Murakami et al. (EP 2402783 A1) (IDS provided 02/04/2021).

 	Regarding claim 12, Guo discloses the electronic equipment according to claim 4, Guo does not explicitly disclose  further comprising: an error arithmetic operation section configured to calculate an error relating to measurement of a distance in response to a detection result of the reception light amount, wherein the control section controls at least one of the - 165 - first delay amount or the second delay amount in response to a calculation result of the error. However, Murakami discloses further comprising: an error arithmetic operation section configured to calculate an error relating to measurement of a distance in response to a detection result of the reception light amount, wherein the control section controls at least one of the - 165 - first delay amount or the second delay amount in response to a calculation result of the error (Para[0071], [0088] –[0091] teaches  when the timing signal is shifted by per unit of the chip duration Tc , there may arise a small difference between the amounts A0 and A2 of the electric charges relied upon for determination of the distance which lies around a boundary between measuring ranges causing a possible measurement error. Accordingly, the delay period is preferably shorter than the chip duration Tc). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use  the time of flight imaging system for image sensors having control unit that receives pixel information from time of flight pixel array and varies pixel programming signal of Guo with the system to select one having less error from the distances measured respectively with regard to the measuring ranges across the boundary in order to provide a system in which distance measuring device capable of extending the maximum measuring distance without causing a decrease in the distance resolution.

Conclusion
20. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. US 9658336 B2 (Fig. 6)
Mori et al. US 2008/0158555 A1. (Fig. 4)
Kumahara et al. US 2009/0045359 A1 (Fig. 17)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425